                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RAYMOND W. SHADEL,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
v.                                                  )      Case No. 4:20-CV-00904-SRB
                                                    )
BIG LOTS STORES, INC.,                              )
                                                    )
                             Defendant.             )

      MOTION TO REMAND AND FOR FEES PURSUANT TO 28 U.S.C. § 1447(c)

       COMES NOW Plaintiff Raymond W. Shadel, by and through under signed counsel, and

hereby moves this Court for an Order pursuant to 28 U.S.C. § 1447(c), remanding this case to the

Circuit Court of Jackson County, Missouri at Independence, for the reasons set out in Plaintiff's

contemporaneously filed Memorandum of Law.

       Plaintiff also requests an award of fees and costs pursuant to 28 U.S.C. § 1447, because

Defendant lacked an objectively reasonable basis for seeking removal of this action, as set out

more fully in Plaintiff's contemporaneously filed Memorandum of Law.



Date: December 1, 2020                      Respectfully submitted,


                                              /s/ Robert A. Bruce
                                            Daniel L. Doyle, MO Bar No. 37305
                                            Robert A. Bruce, MO Bar No. 69985
                                            DOYLE & ASSOCIATES LLC
                                            748 Ann Avenue
                                            Kansas City, Kansas 66101
                                            Telephone: (913) 371-1930
                                            Facsimile: (913) 371-0147
                                            d.doyle@ddoylelaw.com
                                            r.bruce@ddoylelaw.com
                                            ATTORNEYS FOR PLAINTIFF



                                     1
         Case 4:20-cv-00904-SRB Document 10 Filed 12/01/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system to the following:

       Kathryn A. Lewis                              Mark A. Knueve
       HALL & EVANS LLC                              Brian W. Dressel
       1111 Main Street, Suite 700                   VORYS, SATER, SEYMOUR AND PEASE LLP
       Kansas City, MO 64105                         52 East Gay Street
       Telephone: (816) 340-6785                     Columbus, OH 43215
       Facsimile: (303) 628-3368                     maknueve@vorys.com
       lewisk@hallevans.com                          bwdressel@vorys.com
       Attorneys for Defendant                       Attorneys for Defendant


                                                     /s/ Robert A. Bruce
                                                     Attorney for Plaintiff




                                     2
         Case 4:20-cv-00904-SRB Document 10 Filed 12/01/20 Page 2 of 2
